Ter ■ curiam, Blatchfoed, J.
The firm óf Wilmerding Hoguet & Co. obtained a judgment against the bankrupt on the 21st of October, 1867, for $2,930 30-100, in a suit in the supreme court of New York, for a money demand on contract, founded on two promissory notes made by him, and on a sale and delivery of goods to him. The suit was commenced on the 25th of September, 1867, and the judgment was obtained in due course by default after personal service of a summons. On the same day on which the judgment was obtained, an execution was issued thereupon to the sheriff of the city and county of New York, and he made a levy thereunder on a stock of goods in the store of the bankrupt, in the city of New York. The goods were advertised for sale by the sheriff, for the 28th of October, 1867; but the sale was stayed by the state court, and a motion was. made by the bankrupt in that court to set aside the judgment, execution and levy, but the motion was denied.
On the commencement of the suit in the state court, an attachment was issued on it, under which the same stock of goods above mentioned had been attached. A motion was made by the bankrupt in the state court to dissolve that attachment, which motion was heard at the same time with the other motion before mentioned, and was also denied. *293After the denial of these motions, the sheriff advertised the goods for sale for the 22d of November, 1867.
On the 21st of November, 1867, the petition in this matter, praying for an adjudication ot bankruptcy, was filed; and this court, under the 40th section of the bankruptcy act, at the time it made an order to show cause why the prayer of the petition should not be granted, issued an injunction restraining the sheriff from selling the goods under the execution oh the levy made. There has since been an adjudication of bankruptcy in this matter.
In a representation that the goods levied on were • of a perishable character, and were deteriorating in value, this court made an order modifying the injunction so as to permit the sheriff to sell the goods under the execution, and directing the sheriff to hold the proceeds until the further order of this court concerning the same.
The plaintiffs in the judgment now move the court to dissolve the injunction wholly, and to allow the proceeds of the sale to be applied in paying the judgment and the costs, and the charges and fees of the sheriff.
There is nothing shown to impeach the Iona fides of the judgment, execution and levy; no collusion in regard to them appears, and the bankrupt resisted them to Ms utmost.
' The lien of a levy made under an execution issued on a final judgment, such as is that in the present case, provided such lien attached before the commencement of the proceedings in bankruptcy, is preserved by the bankruptcy act, and is to be respected by this court, whether this court takes to itself the administration of the property on which the lien is imposed, and applies it towards the satisfaction of the lien, or whether it allows the state officer who is executing the state process to do so. In this case, the property has been sold, and the proceeds of it are in the hands of the sheriff. No advantages can result from requiring the money to be paid into this court, with a view to its application by this court in satisfaction of the lien on the property.
*294An order will be entered allowing the sheriff to apply the proceeds of the sale of the property towards the discharge of the amount which he is required .by the execution to make, including his charges and fees thereon, and directing him to pay the overplus, if any, to the assignee of the bankrupt, if there be one, and if there be none, then to the clerk of this court, to the credit of the bankrupt’s estate. .